Exhibit 10.50

 

SYNOPSYS, INC.

 

FORM OF AMENDED AND RESTATED EXECUTIVE CHANGE OF CONTROL SEVERANCE BENEFIT PLAN

 

SECTION 1.                            INTRODUCTION.

 

The Synopsys, Inc. Executive Change of Control Severance Benefit Plan (the
“Plan”) was established effective March 23, 2006 and is hereby amended and
restated effective May 28, 2008.  The purpose of the Plan is to provide for the
payment of benefits to certain eligible executive employees of Synopsys, Inc.
(the “Company”) if such employees are subject to qualifying employment
terminations in connection with a Change of Control (as such term is defined
below).  This Plan shall supersede, as to any Eligible Employee, any severance
benefit plan, policy, or practice previously maintained by the Company, other
than change of control or severance benefits set forth in an equity incentive
plan in which the primary form of award is in the form of options on stock of
the Company or grants of shares of stock of the Company.  In the event of a
benefit set forth in an equity incentive plan, an employee’s severance benefit,
if any, shall be governed by the terms of such equity incentive plan and shall
be governed by this Plan only to the extent that the reduction pursuant to
Section 5(b) below does not entirely eliminate benefits under this Plan.  This
Plan shall not supersede or otherwise amend any severance plan, policy, or
practice of the Company with respect to individuals who are not Eligible
Employees.  This document also constitutes the Summary Plan Description for the
Plan.

 

SECTION 2.                            DEFINITIONS.

 

For purposes of the Plan, the following terms are defined as follows:

 

(a)                                  “Base Salary” means the Eligible Employee’s
annual base pay (excluding incentive pay, premium pay, commissions, overtime,
bonuses and other forms of variable compensation), at the rate in effect during
the last regularly scheduled payroll period immediately preceding the date of
the Eligible Employee’s Covered Termination.

 

(b)                                  “Board” means the Board of Directors of the
Company.

 

(c)                                  “Change of Control” means the occurrence,
in a single transaction or in a series of related transactions, of any one or
more of the following events:

 

(i)                                    any person becomes the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction. 
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
(A) on account of the acquisition of securities of the Company by an investor,
any affiliate thereof or any other person from the Company in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any person (the “Subject

 

1

--------------------------------------------------------------------------------


 

Person”) exceeds the designated percentage threshold of the outstanding voting
securities as a result of a repurchase or other acquisition of voting securities
by the Company reducing the number of shares outstanding, provided that if a
Change of Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by the Company, and after such
share acquisition, the Subject Person becomes the owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change of
Control shall be deemed to occur;

 

(ii)                                there is consummated a merger, consolidation
or similar transaction involving (directly or indirectly) the Company and,
immediately after the consummation of such merger, consolidation or similar
transaction, the stockholders of the Company immediately prior thereto do not
Own, directly or indirectly, either (A) outstanding voting securities
representing more than fifty percent (50%) of the combined outstanding voting
power of the surviving entity in such merger, consolidation or similar
transaction or (B) more than fifty percent (50%) of the combined outstanding
voting power of the parent of the surviving entity in such merger, consolidation
or similar transaction, in each case in substantially the same proportions as
their Ownership of the outstanding voting securities of the Company immediately
prior to such transaction;

 

(iii)                            the stockholders of the Company approve or the
Board approves a plan of complete dissolution or liquidation of the Company, or
a complete dissolution or liquidation of the Company shall otherwise occur;

 

(iv)                               there is consummated a sale, lease, license
or other disposition of all or substantially all of the consolidated assets of
the Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the Company immediately prior to such sale, lease, license or other
disposition.

 

(v)                                   individuals who, on the date this Plan is
adopted by the Board, are members of the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the members of the Board;
provided, however, that if the appointment or election (or nomination for
election) of any new Board member was approved or recommended by a majority vote
of the members of the Incumbent Board then still in office, such new member
shall, for purposes of this Plan, be considered as a member of the Incumbent
Board.

 

For the avoidance of doubt, the term Change of Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company. Once a Change of Control has occurred, no
future events shall constitute a Change of Control for purposes of the Plan.

 

--------------------------------------------------------------------------------


 

(d)                                  “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(f)                                    “Company” means Synopsys, Inc. or,
following a Change of Control, the surviving entity resulting from such
transaction.

 

(g)                                 “Constructive Termination” means a
termination of employment by an Eligible Employee within sixty (60) days after
one of the following is undertaken without the Eligible Employee’s express
written consent:

 

(i)                                    the Company significantly reduces the
Eligible Employee’s duties, authority or responsibilities, relative to the
Eligible Employee’s duties, authority or responsibilities as in effect
immediately prior to such reduction, taken as a whole; provided, however, that a
change in the Eligible Employee’s title shall not be taken into account in
determining if the Eligible Employee’s duties, authority or responsibilities
have been reduced for the purposes of this Section 2(g)(i);

 

(ii)                                the Company reduces the Eligible Employee’s
Base Salary, unless such reduction is made in connection with an
across-the-board reduction of substantially all executives’ annual base salaries
including those of the acquiring company;

 

(iii)                            a relocation of an Eligible Employee’s primary
business office to a location more than seventy-five (75) miles from the
location at which the Eligible Employee predominately performed duties as of the
effective date of the Change of Control, except for required travel by the
Eligible Employee on the Company’s business to an extent substantially
consistent with the Eligible Employee’s business travel obligations prior to the
Change of Control.

 

Notwithstanding the foregoing, a termination shall not constitute a Constructive
Termination based on conduct described above unless (A) within the thirty (30)
day period following the occurrence  of the conduct, the Eligible Employee
provides the Chief Executive Officer of the Company with written notice
specifying (x) the particulars of the conduct and (y) that the Eligible Employee
deems such conduct to be described in (i), (ii) or (iii) of this Section 2(g),
and (B) the conduct described has not been cured within thirty (30) days
following receipt by the Chief Executive Officer of such notice.

 

(h)                                 “Covered Termination” means either (A) an
Involuntary Termination Without Cause which occurs within thirty (30) days prior
to or twelve (12) months following the effective date of a Change of Control, or
(B) a Constructive Termination which occurs within twelve (12) months following
the effective date of a Change of Control.  Termination of employment of an
Eligible Employee due to death or disability shall not constitute a Covered
Termination unless a voluntary termination of employment by the Eligible
Employee immediately prior to the Eligible Employee’s death or disability would
have qualified as a Constructive Termination.  For purposes of the Plan, an
event constituting a Covered Termination shall satisfy the

 

--------------------------------------------------------------------------------


 

requirements of a “separation from service” within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and
Section 1.409A-1(h) of the regulations promulgated under the Code or any
successor regulations.

 

(i)                                    “Eligible Employee” means an employee of
the Company (A) who has been designated by the Board as an “officer” under
Section 16 of the Securities Exchange Act of 1934; (B) who has received, signed
and timely returned a Participation Notice; and (C) whose employment with the
Company terminates due to a Covered Termination.

 

(j)                                    “Entity” means a corporation, partnership
or other entity.

 

(k)                                “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

 

(l)                                    “Involuntary Termination Without Cause”
means a termination by the Company of an Eligible Employee’s employment
relationship with the Company for any reason other than the following:

 

(i)                                    the Eligible Employee has committed an
act of personal dishonesty in connection with the Eligible Employee’s
responsibilities as a Company employee;

 

(ii)                                the Eligible Employee commits a felony or
any act of moral turpitude;

 

(iii)                            the Eligible Employee commits any willful or
grossly negligent act that constitutes gross misconduct and/or injures, or is
reasonably likely to injure,  the Company; or

 

(iv)                               the Eligible Employee substantially fails to
perform the Eligible Employee’s job duties and/or willfully and materially
violates (A) any written policies or procedures of the Company or (B) the
Eligible Employee’s obligations to the Company and that violation, if curable,
continues for a period of thirty (30) days after the Company provides the
Eligible Employee written notice that describes the basis for the Company’s
belief that the Eligible Employee has not substantially performed the Eligible
Employee’s duties and/or willfully and materially violated (x) any written
policies or procedures of the Company or (y) the Eligible Employee’s obligations
to the Company.

 

(m)                              “Own,” “Owned,” “Owner,” “Ownership” A person
or Entity shall be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to
have acquired “Ownership” of securities if such person or Entity, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares voting power, which includes the power to vote or to
direct the voting, with respect to such securities.

 

(n)                                 “Participation Notice” means the latest
notice delivered by the Company to an employee informing the employee that the
employee is a participant in the Plan.  A Participation Notice shall be in such
form as may be determined by the Company.  Notwithstanding the foregoing,
neither the Company nor any successor may amend a Participation Notice in any
way that is adverse to a participant, without the written consent of

 

--------------------------------------------------------------------------------


 

the participant, unless the amendment is made more than nine (9) months prior to
an applicable Change of Control.

 

(o)                                  “Plan Administrator” means the Board or any
committee duly authorized by the Board to administer the Plan.  The Plan
Administrator may, but is not required to be, the Compensation Committee of the
Board.  The Board may at any time administer the Plan, in whole or in part,
notwithstanding that the Board has previously appointed a committee to act as
the Plan Administrator.

 

(p)                                  “Subsidiary” means, with respect to the
Company, (A) any corporation of which more than fifty percent (50%) of the
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether, at the
time, stock of any other class or classes of such corporation shall have or
might have voting power by reason of the happening of any contingency) is at the
time, directly or indirectly, Owned by the Company, and (B) any partnership in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than fifty
percent (50%).

 

SECTION 3.                            ELIGIBILITY FOR BENEFITS.

 

(a)                                  General Rules.  Subject to the limitations
set forth in this Section 3 and Section 5, in the event of a Covered
Termination, the Company shall provide the severance benefits described in
Section 4 to each affected Eligible Employee.

 

(b)                                  Exceptions to Benefit Entitlement.  An
employee, including an employee who otherwise is an Eligible Employee, will not
receive benefits under the Plan (or will receive reduced benefits under the
Plan) in the following circumstances, as determined by the Plan Administrator in
its sole discretion:

 

(i)                                    The employee’s employment terminates or
is terminated for any reason other than a Covered Termination.

 

(ii)                                The employee resigns his or her employment
with the Company in order to accept employment with another entity that is
controlled (directly or indirectly) by the Company or is otherwise an affiliate
of the Company.

 

(iii)                            The employee does not confirm in writing that
he or she shall be subject to the provisions of Section 5(f), the employee’s
proprietary information agreement with the Company or the employee’s
confidentiality agreement with the Company.

 

(iv)                               The employee is rehired by the Company prior
to the date benefits under the Plan are scheduled to be paid or otherwise
commence.

 

(v)                                   The employee is offered an identical or
substantially equivalent or comparable position with the Company or a successor
pursuant to a Change of Control.  For purposes of the foregoing, a
“substantially equivalent or comparable position” is one that offers

 

--------------------------------------------------------------------------------


 

the employee substantially the same level of responsibility and compensation;
provided, however, that an employee shall not be considered to be offered a
“substantially equivalent or comparable position” if a resignation by the
employee would constitute a Constructive Termination.

 

(c)                                  Termination or Return of Benefits.  An
Eligible Employee’s right to receive benefits under this Plan shall terminate
immediately (and any benefits received pursuant to this Plan shall be
immediately returned to the Company) if, at any time prior to or during the
eighteen (18) month period following a Change of Control, the Eligible Employee,
without the prior written approval of the Plan Administrator:

 

(i)                                    willfully breaches a material provision
of the Eligible Employee’s proprietary information or confidentiality agreement
with the Company, as referenced in Section 3(b)(iii);

 

(ii)                                encourages or solicits any of the Company’s
then current employees to leave the Company’s employ for any reason or
interferes in any other manner with employment relationships at the time
existing between the Company and its then current employees;

 

(iii)                            uses the Company’s proprietary or confidential
information to induce any of the Company’s then current clients, customers,
suppliers, vendors, distributors, licensors, licensees or other third party to
terminate or materially diminish their existing business relationship with the
Company or interferes in any other manner with any existing business
relationship between the Company and any then current client, customer,
supplier, vendor, distributor, licensor, licensee or other third party; or

 

(iv)                               willfully breaches a material provision of
Section 5(f).

 

SECTION 4.                            AMOUNT OF BENEFITS.  In the event an
Eligible Employee incurs a Covered Termination, the Eligible Employee shall
receive the benefits set forth in this Section 4, subject, however, to the
payment provisions set forth in Section 6 and the other limitations and
exclusions set forth in this Plan.

 

(a)                                  Cash Severance Benefits.  Except as
otherwise provided herein, the Company shall make four equal quarterly cash
severance payments to each Eligible Employee in an amount equal to the sum of
(i) one-fourth the Eligible Employee’s Base Salary, as in effect on the date of
a Covered Termination, or, if higher, as in effect immediately prior to the
Change of Control, plus (ii) an additional payment equal to one-fourth of the
product of (i) the Eligible Employee’s annual target bonus at 100% achievement,
as in effect on the date of a Covered Termination, or, if higher, as in effect
immediately prior to the Change of Control multiplied by (ii) a fraction (x) the
numerator of which is the sum of 365 plus the number of calendar days of service
actually served by the Eligible Employee in the fiscal year of the Company in
which such termination occurs and (y) the denominator of which is 365 (e.g., if
a qualifying termination occurs effective May 31st of a given year and the
Company’s bonus program is based on an

 

--------------------------------------------------------------------------------


 

October 31 fiscal year end, the payment pursuant to this Section 4(a) will equal
the full bonus for the fiscal year of termination at 100% of target, regardless
of the Company’s actual performance, multiplied by (365 + 212)/365)), such
payments to be due on the last day of the third, sixth, ninth and twelfth months
following the date of the Covered Termination, provided, however, that if any
such payment would otherwise be due on a date that is later than the 15th day of
the third month following the end of the fiscal year in which an Eligible
Employee’s Covered Termination occurs, such payment shall instead be made on or
prior to the 15th day of the third month following the end of the fiscal year in
which an Eligible Employee’s Covered Termination occurs.  For the avoidance of
doubt, it is the intent of this Section 4(a) to provide a cash severance benefit
equal to 100% of the Base Salary (as modified) plus 100% of the target bonus for
the year of the Covered Termination plus a prorated target bonus (so that the
total bonus is between 100% and 200% of the target bonus regardless of actual
over or under achievement of performance targets).

 

(b)                                  Health Continuation Coverage.

 

(i)                                    Provided that the Eligible Employee is
eligible for, and has made an election at the time of the Covered Termination
pursuant to COBRA under a health, dental, or vision plan sponsored by the
Company, each such Eligible Employee shall be entitled to receive a lump-sum
payment equal to the amount of the COBRA premiums (inclusive of premiums for the
Eligible Employee’s dependents for such health, dental, or vision plan coverage
as in effect immediately prior to the date of the Covered Termination) necessary
to maintain such health, dental, or vision plan coverage for a period of twelve
(12) months following the date of the Covered Termination.  Such lump-sum
payment shall be made on or prior to the 15th day of the third month following
the end of the fiscal year in which the Employee’s Covered Termination occurs. 
The Eligible Employee shall be solely responsible for making the payments
required under the COBRA coverage elected by the Eligible Employee.

 

(ii)                                For purposes of this Section 4(b),
(A) references to COBRA shall be deemed to refer also to analogous provisions of
state law, and (B) any applicable insurance premiums that are paid by the
Company shall not include any amounts payable by the Eligible Employee under an
Internal Revenue Code Section 125 health care reimbursement plan, which amounts,
if any, are the sole responsibility of the Eligible Employee.

 

(c)                                  Vesting Acceleration.  Effective upon the
Covered Termination, all Company stock awards, including options, restricted
stock, stock appreciation rights and any other form of performance-based equity
award, then held by the Eligible Employee shall vest in full and become fully
exercisable as of the date of such Covered Termination (subject, if applicable,
to the exercise period post-termination set forth in the applicable option
agreement, or if none is stated, in the plan(s) pursuant to which such options
were granted).

 

(d)                                  Other Employee Benefits.  All other
benefits (such as life insurance, disability coverage, and 401(k) plan coverage)
shall terminate as of the Eligible Employee’s termination date (except to the
extent that a conversion privilege may be available thereunder).

 

--------------------------------------------------------------------------------


 

(e)                                  Additional Benefits.  Notwithstanding the
foregoing, the Plan Administrator may, in its sole discretion, provide benefits
in addition to those pursuant to Sections 4(a), 4(b), and 4(c) to Eligible
Employees, or to employees who are not Eligible Employees but for whom there has
been a termination of employment that would be a Covered Termination if such
employee were an Eligible Employee (“Non-Eligible Employees”), chosen by the
Plan Administrator, in its sole discretion, and the provision of any such
benefits to an Eligible Employee or a Non-Eligible Employee shall in no way
obligate the Company to provide such benefits to any other Eligible Employee or
to any other Non-Eligible Employee, even if similarly situated.  If benefits
under the Plan are provided to a non-Eligible Employee, references in the Plan
to “Eligible Employee” (with the exception of Sections 4(a), 4(b), and 4(c))
shall be deemed to refer to such Non-Eligible Employee.  Any benefits paid
pursuant to this Section 4(e) shall be paid not later than the 15th day of the
third month following the end of the fiscal year in which the Eligible
Employee’s Covered Termination, or Non-Eligible Employee’s termination of
employment, occurs.

 

SECTION 5.                            LIMITATIONS ON BENEFITS.

 

(a)                                  Release.  In order to be eligible to
receive benefits under the Plan, an Eligible Employee must execute the Company’s
standard (and then-current) severance agreement and general release, and such
release must become effective in accordance with its terms.  Unless a Change of
Control has occurred, the Plan Administrator, in its sole discretion, may modify
the form of the required release to comply with applicable law and shall
determine the form of the required release, which may be incorporated into a
termination agreement or other agreement with the Eligible Employee.

 

(b)                                  Certain Reductions.  The Plan
Administrator, in its sole discretion, shall have the authority to reduce an
Eligible Employee’s severance benefits, in whole or in part, by any other
severance benefits, pay in lieu of notice, or other similar benefits payable to
the Eligible Employee by the Company that become payable in connection with the
Eligible Employee’s termination of employment pursuant to (i) any applicable
legal requirement, including, without limitation, the Worker Adjustment and
Retraining Notification Act (the “WARN Act”), (ii) a written employment or
severance agreement with the Company, or (iii) any Company policy or practice
providing for the Eligible Employee to remain on the payroll for a limited
period of time after being given notice of the termination of the Eligible
Employee’s employment.  The benefits provided under this Plan are intended to
satisfy, in whole or in part, any and all statutory obligations that may arise
out of an Eligible Employee’s termination of employment, and the Plan
Administrator shall so construe and implement the terms of the Plan.  The Plan
Administrator’s decision to apply such reductions to the severance benefits of
one Eligible Employee and the amount of such reductions shall in no way obligate
the Plan Administrator to apply the same reductions in the same amounts to the
severance benefits of any other Eligible Employee, even if similarly situated. 
In the Plan Administrator’s sole discretion, such reductions may be applied on a
retroactive basis, with severance benefits previously paid being
re-characterized as payments pursuant to the Company’s statutory obligation.

 

--------------------------------------------------------------------------------


 

(c)                                  Parachute Payments.  Except as otherwise
provided in an agreement between an Eligible Employee and the Company, if any
payment or benefit the Eligible Employee would receive in connection with a
Change of Control from the Company or otherwise (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be equal to the Reduced
Amount.  The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax, or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Eligible Employee’s
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order unless the Eligible Employee elects in
writing a different order (provided, however, that such election shall be
subject to Company approval if made on or after the date on which the event that
triggers the Payment occurs): (1) reduction of cash payments; (2) cancellation
of accelerated vesting of equity awards other than stock options;
(3) cancellation of accelerated vesting of stock options; and (4) reduction of
other benefits paid to an Eligible Employee. If acceleration of vesting of
compensation from an Eligible Employee’s equity awards is to be reduced, such
acceleration of vesting shall be cancelled by first canceling such acceleration
for the vesting installment that will vest last and continuing by canceling as a
first priority such acceleration for vesting installment with the latest vesting
unless the Eligible Employee elects in writing a different order for
cancellation prior to any Change of Control.

 

(d)                                  Mitigation.  Except as otherwise
specifically provided herein, an Eligible Employee shall not be required to
mitigate damages or the amount of any payment provided under this Plan by
seeking other employment or otherwise, nor shall the amount of any payment
provided for under this Plan be reduced by any compensation earned by an
Eligible Employee as a result of employment by another employer or any
retirement benefits received by such Eligible Employee after the date of the
Eligible Employee’s termination of employment with the Company, except for
health continuation coverage provided pursuant to Section 4(b).

 

(e)                                  Non-Duplication of Benefits.  Except as
otherwise specifically provided for herein, no Eligible Employee is eligible to
receive benefits under this Plan more than one time.  This Plan is designed to
provide certain severance pay and Change of Control to Eligible Employees
pursuant to the terms and conditions set forth in this Plan.  The payments
pursuant to this Plan are in addition to, and not in lieu of, any unpaid salary,
bonuses or benefits to which an Eligible Employee may be entitled for the period
ending with the Eligible Employee’s Covered Termination.

 

(f)                                    Noncompetition. To the fullest extent
permitted by law, in the event of a change of control that constitutes a
transaction within the meaning of California Business and Professions Code
section 16601 between Eligible Employee and the Company (to wit, Eligible

 

--------------------------------------------------------------------------------


 

Employee sells the goodwill of the Company, disposes (by merger or otherwise) of
all of his or her ownership interest in the Company, or sells all or
substantially all of the operating assets together with the goodwill of the
business or of a division or a subsidiary of the business), then at the written
request of the Company or the surviving corporation in a Change of Control, for
a period of eighteen (18) months following the effective date of the Change of
Control, the Eligible Employee shall not serve as an officer, director,
stockholder, employee, partner, proprietor, investor, joint venturer, affiliate,
agent or consultant of any other person, corporation, firm, partnership or other
entity whatsoever that competes directly or indirectly with the Company or any
Subsidiary of the Company (“Applicable Entities”) anywhere in the world, in any
line of business engaged in (or reasonably planned to be engaged in) by the
Applicable Entities immediately prior to the effective time of the Change of
Control; provided, however, that the Eligible Employee may hold, as a passive
investment, up to (i) 2% of any class of securities of any private enterprise
(but without active participation in the activities of such enterprise); or
(ii) 1% of any class of securities of any publicly-traded enterprise (but
without active participation in the activities of such enterprise).

 

SECTION 6.                            TIME OF PAYMENT AND FORM OF BENEFITS.

 

(a)                                  General Rules.  Except as otherwise
provided herein, the payment of benefits in Section 4 shall be made in
accordance with and subject to the Company’s normal payroll practices.  In no
event shall payment of any Plan benefit be made prior to the Eligible Employee’s
termination date or prior to the effective date of the release described in
Section 5(a).   For the avoidance of doubt, in the event of an acceleration of
the exercisability of an option or other equity award pursuant to Section 4(c),
such option or other equity award shall not be exercisable with respect to such
acceleration of exercisability unless and until the effective date of the
release described in Section 5(a).

 

(b)                                  Application of Section 409A.  If the Plan
Administrator determines that (i) any cash severance benefit provided under
Section 4(a), (ii) any health continuation coverage provided under
Section 4(b) or (iii) any additional benefit provided under Section 4(e) fails
to satisfy the distribution requirement of Section 409A(a)(2)(A) of the Code as
a result of the application of Section 409A(a)(2)(B)(i) of the Code, the payment
of such benefit shall be delayed to the minimum extent necessary so that such
benefits are not subject to the provisions of Section 409A(a)(1) of the Code. 
The Plan Administrator may attach conditions to or adjust the amounts paid
pursuant to this Section 6(b) to preserve, as closely as possible, the economic
consequences that would have applied in the absence of this Section 6(b);
provided, however, that no such condition shall result in the payments being
subject to Section 409A(a)(1) of the Code.

 

(c)                                  Withholding.  All such payments under the
Plan will be subject to all applicable withholding obligations of the Company,
without limitation, obligations to withhold for federal, state and local income
and employment taxes.

 

(d)                                  Indebtedness of Eligible Employees.  If an
Eligible Employee is indebted to the Company on the effective date of his or her
Covered Termination, the Plan Administrator

 

--------------------------------------------------------------------------------


 

reserves the right to offset any severance payments under the Plan by the amount
of such indebtedness.

 

SECTION 7.                            RIGHT TO INTERPRET PLAN; AMENDMENT AND
TERMINATION.

 

(a)           Exclusive Discretion.  The Plan Administrator shall have the
exclusive discretion and authority to establish rules, forms, and procedures for
the administration of the Plan, and to construe and interpret the Plan and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan.  The rules, interpretations, computations and
other actions of the Plan Administrator shall be binding and conclusive on all
persons.

 

(b)           Amendment or Termination.  The Company reserves the right to amend
or terminate this Plan or the benefits provided hereunder at any time; provided,
however, that no such amendment or termination shall occur during the period
that begins nine (9) months prior to a Change of Control and ends twelve (12)
months after such Change of Control as to any Eligible Employee who would be
adversely affected by such amendment or termination unless such Eligible
Employee consents in writing to such amendment or termination.  Any action
amending or terminating the Plan shall be in writing and executed by the Chief
Executive Officer or General Counsel of the Company.

 

SECTION 8.                            NO IMPLIED EMPLOYMENT CONTRACT.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company, or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

 

SECTION 9.                            LEGAL CONSTRUCTION.

 

This Plan is intended to be governed by and shall be construed in accordance
with ERISA and, to the extent not preempted by ERISA, the laws of the State of
California.

 

SECTION 10.                     CLAIMS, INQUIRIES AND APPEALS.

 

(a)           Applications for Benefits and Inquiries.  Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing by an
applicant (or his or her authorized representative).  The Plan Administrator is
set forth in Section 13(d).

 

(b)           Denial of Claims.  In the event that any application for benefits
is denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial.  Any electronic notice will comply with
the regulations of the U.S. Department of Labor.  The notice

 

--------------------------------------------------------------------------------


 

of denial will be set forth in a manner designed to be understood by the
applicant and will include the following:

 

(i)            the specific reason or reasons for the denial;

 

(ii)           references to the specific Plan provisions upon which the denial
is based;

 

(iii)         a description of any additional information or material that the
Plan Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

(iv)          an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.

 

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application.  If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

(c)           Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied.  A request
for a review shall be in writing and shall be addressed to:

 

Synopsys, Inc.

Attn:  General Counsel

700 East Middlefield Road

Mountain View, CA 94043

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

--------------------------------------------------------------------------------


 

(d)           Decision on Review.  The Plan Administrator will act on each
request for review within sixty (60) days after receipt of the request, unless
special circumstances require an extension of time (not to exceed an additional
sixty (60) days), for processing the request for a review.  If an extension for
review is required, written notice of the extension will be furnished to the
applicant within the initial sixty (60) day period.  This notice of extension
will describe the special circumstances necessitating the additional time and
the date by which the Plan Administrator is to render its decision on the
review.  The Plan Administrator will give prompt, written or electronic notice
of its decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor.  In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:

 

(i)            the specific reason or reasons for the denial;

 

(ii)           references to the specific Plan provisions upon which the denial
is based;

 

(iii)         a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim; and

 

(iv)          a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

 

(e)           Rules and Procedures.  The Plan Administrator will establish
rules and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims. 
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

 

(f)            Exhaustion of Remedies.  No legal action for benefits under the
Plan may be brought until the applicant (i) has submitted a written application
for benefits in accordance with the procedures described by Section 10(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal.  Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 10, the
applicant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

 

SECTION 11.                     BASIS OF PAYMENTS TO AND FROM PLAN.

 

The Plan shall be unfunded, and all benefits hereunder shall be paid only from
the general assets of the Company.

 

--------------------------------------------------------------------------------


 

SECTION 12.                     OTHER PLAN INFORMATION.

 

(a)           Employer and Plan Identification Numbers.  The Employer
Identification Number assigned to the Company (which is the “Plan Sponsor” as
that term is used in ERISA) by the Internal Revenue Service is 56-1546236.  The
Plan Number assigned to the Plan by the Plan Sponsor pursuant to the
instructions of the Internal Revenue Service is 5    .

 

(b)           Ending Date for Plan’s Fiscal Year.  The date of the end of the
fiscal year for the purpose of maintaining the Plan’s records is the fiscal year
ending on the Saturday that is closest to October 31.

 

(c)           Agent for the Service of Legal Process.  The agent for the service
of legal process with respect to the Plan is:

 

Synopsys, Inc.

Attn:  General Counsel

700 East Middlefield Road

Mountain View, CA 94043

 

(d)           Plan Sponsor and Administrator.  The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:

 

Synopsys, Inc.

Attn:  General Counsel

700 East Middlefield Road

Mountain View, CA 94043

 

The Plan Sponsor’s and Plan Administrator’s telephone number is (650) 584-5000. 
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

 

SECTION 13.                     STATEMENT OF ERISA RIGHTS.

 

Participants in this Plan (which is a welfare benefit plan sponsored by
Synopsys, Inc.) are entitled to certain rights and protections under ERISA.  If
you are an Eligible Employee, you are considered a participant in the Plan for
the purposes of this Section 13 and, under ERISA, you are entitled to:

 

(a)           Receive Information About Your Plan and Benefits

 

(i)            Examine, without charge, at the Plan Administrator’s office and
at other specified locations, such as worksites, all documents governing the
Plan and a copy of the latest annual report (Form 5500 Series), if applicable,
filed by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration;

 

--------------------------------------------------------------------------------


 

(ii)           Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description.  The Administrator may make a reasonable charge for the
copies; and

 

(iii)         Receive a summary of the Plan’s annual financial report, if
applicable.  The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.

 

(b)           Prudent Actions By Plan Fiduciaries.  In addition to creating
rights for Plan participants, ERISA imposes duties upon the people who are
responsible for the operation of the employee benefit plan.  The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries.  No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

 

(c)           Enforce Your Rights.

 

(i)            If your claim for a Plan benefit is denied or ignored, in whole
or in part, you have a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

 

(ii)           Under ERISA, there are steps you can take to enforce the above
rights.  For instance, if you request a copy of Plan documents or the latest
annual report from the Plan, if applicable, and do not receive them within 30
days, you may file suit in a Federal court.  In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator.

 

(iii)         If you have a claim for benefits which is denied or ignored, in
whole or in part, you may file suit in a state or Federal court.

 

(iv)          If you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
Federal court.  The court will decide who should pay court costs and legal
fees.  If you are successful, the court may order the person you have sued to
pay these costs and fees.  If you lose, the court may order you to pay these
costs and fees, for example, if it finds your claim is frivolous.

 

(d)           Assistance With Your Questions.  If you have any questions about
the Plan, you should contact the Plan Administrator.  If you have any questions
about this statement or about your rights under ERISA, or if you need assistance
in obtaining documents from the Plan Administrator, you should contact the
nearest office of the Employee Benefits Security Administration, U.S. Department
of Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department

 

--------------------------------------------------------------------------------


 

of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.  You may also
obtain certain publications about your rights and responsibilities under ERISA
by calling the publications hotline of the Employee Benefits Security
Administration.

 

SECTION 14.                     GENERAL PROVISIONS.

 

(a)           Notices.  Any notice, demand or request required or permitted to
be given by either the Company or an Eligible Employee pursuant to the terms of
this Plan shall be in writing and shall be deemed given when delivered
personally or deposited in the U.S. mail, First Class with postage prepaid, and
addressed to the parties, in the case of the Company, at the address set forth
in Section 12(d) and, in the case of an Eligible Employee, at the address as set
forth in the Company’s employment file maintained for the Eligible Employee as
previously furnished by the Eligible Employee or such other address as a party
may request by notifying the other in writing.

 

(b)           Transfer and Assignment.  The rights and obligations of an
Eligible Employee under this Plan may not be transferred or assigned without the
prior written consent of the Company.  This Plan shall be binding upon any
surviving entity resulting from a Change of Control and upon any other person
who is a successor by merger, acquisition, consolidation or otherwise to the
business formerly carried on by the Company without regard to whether or not
such person or entity actively assumes the obligations hereunder.

 

(c)           Waiver.  Any Party’s failure to enforce any provision or
provisions of this Plan shall not in any way be construed as a waiver of any
such provision or provisions, nor prevent any Party from thereafter enforcing
each and every other provision of this Plan.  The rights granted the Parties
herein are cumulative and shall not constitute a waiver of any Party’s right to
assert all other legal remedies available to it under the circumstances.

 

(d)           Severability.  Should any provision of this Plan be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

 

(e)           Section Headings.  Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.

 

--------------------------------------------------------------------------------


 

SECTION 15.                     EXECUTION.

 

To record the amendment and restatement of the Plan as set forth herein,
Synopsys, Inc. has caused its duly authorized officer to execute the same as of
the date set forth below.

 

 

SYNOPSYS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

SYNOPSYS, INC.

 

AMENDED AND RESTATED EXECUTIVE CHANGE OF CONTROL SEVERANCE BENEFIT PLAN

 

PARTICIPATION NOTICE

 

To:

 

Date:

 

 

 

Synopsys, Inc. (the “Company”) has adopted the Synopsys, Inc. Amended and
Restated Executive Change of Control Severance Benefit Plan (the “Plan”).  The
Company is providing you with this Participation Notice to inform you that you
qualify as a participant in the Plan.  A copy of the Plan document is attached
to this Participation Notice. [Except as provided below, the][The] terms and
conditions of your participation in the Plan are as set forth in the Plan, and
in the event of any conflict between this Participation Notice and the Plan, the
terms of the Plan shall prevail.

 

[Your participation in the Plan is modified as follows:
                                              ]

 

Please retain a copy of this Participation Notice, along with the Plan document,
for your records.

 

 

SYNOPSYS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

ACKNOWLEDGEMENT

 

The undersigned hereby acknowledges receipt of the foregoing Participation
Notice.    The undersigned acknowledges that the undersigned has been advised to
obtain tax and financial advice regarding the consequences of participating in
the Plan, including the effect, if any, of Sections 409A and 4999 of the
Internal Revenue Code.  The undersigned further acknowledges that the
undersigned has no severance benefits [(other than with respect to awards under
the            Plan)] except as provided by the attached Plan.

 

 

 

 

 

 

 

Print name

 

1

--------------------------------------------------------------------------------